In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00014-CR
     ___________________________

     QUINCY BLAKELY, Appellant

                   V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 1
          Denton County, Texas
    Trial Court No. CR-2015-06355-E


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Quincy Blakely, proceeding pro se, filed a notice of appeal in this court

attempting to challenge the trial court’s order denying his “Motion to Dismiss for

Lack of Speedy Trial.” Generally, we have jurisdiction to consider an appeal by a

criminal defendant only where there has been a final judgment of conviction. Bridle v.

State, 16 S.W.3d 906, 907 (Tex. App.—Fort Worth 2000, no pet.) (per curiam);

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (per

curiam). Accordingly, we sent Blakely a letter expressing our concern that we do not

have jurisdiction because the trial court has not entered any appealable orders. We

informed Blakely that unless he or any other party desiring to continue the appeal

filed a response showing grounds for continuing this appeal, we could dismiss it. See

Tex. R. App. P. 44.3. Blakely did not file a response. We therefore dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); see also Class v. State,

No. 02-19-00464-CR, 2020 WL 579108, at *1 (Tex. App.—Fort Worth Feb. 6, 2020,

no pet.) (mem. op., not designated for publication) (per curiam) (“Even if the trial

court had denied Appellant’s speedy-trial motion in a written order, that order would

be appealable only in an appeal from a final judgment.”).




                                          2
                               /s/ Dana Womack

                               Dana Womack
                               Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 8, 2021




                           3